UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay, 2013 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).) Yes No x (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).) Yes No x Investor Relations PRESS RELEASE No. RI007 Grupo Televisa Prices Ps.6,500 Million of 7.25% Senior Notes due 2043 MEXICO CITY, May 7, 2013 – Grupo Televisa, S.A.B. (“Televisa”; NYSE:TV; BMV:TLEVISA CPO) today announced the pricing of Ps.6,500 million aggregate principal amount of 7.25% senior notes due 2043 registered with Mexico's Banking and Securities Commission (Comisión Nacional Bancaria y de Valores) and the U.S. Securities and Exchange Commission (SEC). The offering is expected to settle on May 14, 2013, subject to customary closing conditions. Citigroup, Deutsche Bank, HSBC and Morgan Stanley acted as joint book-running managers. Copies of the prospectus supplement and the accompanying base prospectus may be obtained from: Citigroup, c/o Broadridge Financial Solutions, 1155 Long Island Avenue, Edgewood, New York 11717, telephone: 1-800-831-9146, email: batprospectusdept@citi.com; Deutsche Bank, Attention: Prospectus Department, 60 Wall Street, New York, New York 10005, telephone: 1-800-503-4611, email: prospectus.cpdg@db.com; HSBC, Attention: Prospectus Department, 452 Fifth Avenue, New York, New York 10018, telephone: 1-866-811-8049; Morgan Stanley, 180 Varick Street, 2nd Floor, New York, New York, New York 10014, Attention: Prospectus Department, telephone: 1-866-718-1649, email: prospectus@morganstanley.com. This announcement does not constitute an offer to sell or the solicitation of offers to buy any security, nor shall there be any offer, solicitation or sale of any security in any jurisdiction in which such offer, solicitation or sale would be unlawful. This press release contains forward-looking statements based on the current expectations of Grupo Televisa, S.A.B.Actual future events or results could differ materially from these statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this press release. Grupo Televisa, S.A.B. undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Investor Relations: Carlos Madrazo / Eduardo Nestel Tel: (52 55) 5261 2445 / Fax: (52 55) 5261 2494 / ir@televisa.com.mx Media Relations: Alejandro Olmos / Tel: (52 55)44381205 / aolmosc@televisa.com.mx Regina Moctezuma / Tel: (52 55) 5224 5456 / moctezumag@televisa.com.mx SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated: May 9, 2013 By: /s/ Joaquín Balcárcel Santa Cruz Name: Joaquín Balcárcel Santa Cruz Title: General Counsel
